Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear whether the dimension pertains to an “arch” or a “line,” since the claim recites an arch but applicant’s figure 2 shows a line.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teas US 537,247.

Regarding claim 1, Teas teaches a harness saddle for a harness of a horse for pulling a cart (inherently described in the title), the horse having a head and a tail (inherent), the harness saddle comprising: 
a first side portion configured to extend on a first side of the horse between the head and the tail, the first portion having a first edge and a second edge opposite the first edge, the first edge of the first portion configured to be disposed proximal to the head of the horse and distal to the tail of the horse when the harness saddle is positioned on the horse, the second edge of the first portion configured to be disposed distal to the head of the horse and proximal to the tail of the horse when the harness saddle is positioned on the horse (figure 4); 
a second side portion configured to extend on a second side of the horse between the head and the tail and opposite the first side of the horse, the second portion having a first edge and a second edge opposite the first edge, the first edge of the second portion configured to be disposed proximal to the head of the horse and distal to the tail of the horse when the harness saddle is positioned on the horse, the second edge of the second portion configured to be disposed distal to the head of the horse and proximal to the tail of the horse when the harness saddle is positioned on the horse, (figure 4); and 
an area arching from a center part of the harness saddle towards the first and second sides of the horse when the harness saddle is positioned on the horse (figure 4), the area arching towards the tail of the horse when the harness saddle is positioned on the horse (figure 4), so that the harness saddle bypasses the withers of the horse at a back of the horse, when the harness saddle is worn by the horse (summarized in at least page 1 lines 15-19), the area arching from the first edges of the first and second portions towards the center part and the tail of the horse when the harness saddle is positioned on the horse at a first arched edge (annotated figure 4 below) and also arching from the second edges of the first and second portions away from the center part towards the tail of the horse when the harness saddle is positioned on the horse at a second arched edge opposite the first arched edge (annotated figure 4 below), 
wherein the harness saddle is configured to be positioned on the back of the horse (inherent)
but does not particularly specify and configured as part of the horse harness used to pull the cart.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to connect to a cart, in order to utilize the invention for its intended purpose of being a harness saddle, etc.; since the invention is a “harness saddle,” etc.


    PNG
    media_image1.png
    210
    465
    media_image1.png
    Greyscale


Regarding claim 8, Teas teaches a method of reducing pressure on withers of a horse in harness racing, the method comprising: harnessing the horse to a cart by the harness saddle according to claim 1 (see claim 1 rejection).

Claim 3-7, 11, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teas in view of Scruby US 985,293.

Regarding claim 3, Teas teaches the harness saddle according to claim 1, but does not disclose further comprising a center hole, a first hole for a first fastener, and a second hole for a second fastener.
Scruby; however, does teach further comprising a center hole (inherently associated with the center fastener shown in figures 1-2), a first hole for a first fastener, and a second hole for a second fastener (best shown in figure 2 associated with each turret). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such combination of holes and fasteners, in order to effectively connect the harness saddle to the cart as intended, and where Teas at least suggests such an arrangement (figure 5).

Regarding claim 4, the references teach the harness saddle according to claim 3, wherein Scruby further teaches the first and second holes are equidistant from the center hole (inherently shown in figure 2).

Regarding claim 5, the references teach the harness saddle according to claim 3, wherein Scruby further teaches a length of the area configured to arch from the center part of the harness saddle towards both of the first and second sides of the horse and towards the tail of the horse is equal to the distance between the first hole and the second hole (previously annotated figure 1).

Regarding claim 6, the references teach the harness saddle according to claim 3, but do not specify wherein an arch of the area arching from the center part of the harness saddle towards both of the first and second sides of the horse and towards the tail of the horse as measured at the central hole is 20-60 mm from a peak of the arch to a position aligned with the central hole and the first edges of the first and second portions of the harness saddle.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such dimensions to such lengths, in order to accommodate specific design requirements for a particular sized horse, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 7, the references teach the harness saddle according to claim 1, wherein Scruby further teaches the harness saddle is configured to leave air space between a lower face of the harness saddle and a spine of the horse (inherently shown via the padding best shown in figure 2). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such arrangement, since such arrangement is well known/inherent to those with ordinary skill in the art, and to further alleviate back pain to the horse, etc.

Regarding claim 11, the references teach the harness saddle according to claim 4, wherein a length of the area configured to arch from the center part of the harness saddle towards both of the first and second sides of the horse and towards the tail of the horse is equal to the distance between the first hole and the second hole (see claim 5 rejection).

Regarding claim 14, the references teach the harness saddle according to claim 3, wherein the harness saddle is configured to leave air space between a lower face of the harness saddle and a spine of the horse (see previous rejections).

Regarding claim 15, the references teach the harness saddle according to claim 4, wherein the harness saddle is configured to leave air space between a lower face of the harness saddle and a spine of the horse (see previous rejections).

Regarding claim 16, the references teach the harness saddle according to claim 5, wherein the harness saddle is configured to leave air space between a lower face of the harness saddle and a spine of the horse (see previous rejections).

Regarding claim 17, the references teach the harness saddle according to claim 6, wherein the harness saddle is configured to leave air space between a lower face of the harness saddle and a spine of the horse (see previous rejections).

Regarding claim 20, the references teach the harness saddle according to claim 11, wherein the harness saddle is configured to leave air space between a lower face of the harness saddle and a spine of the horse (see previous rejections).

Response to Arguments
	Applicant’s arguments filed 3/17/22 have been considered. The arguments are moot in light of the new rejections above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644